Citation Nr: 0205805	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  98-02 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a dental disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, in which the RO denied entitlement to 
service connection for a dental disorder.  

The veteran's appeal was previously before the Board in 
January 2001, at which time the Board remanded the case to 
the RO for additional development.  That development has been 
completed to the extent possible and the case has been 
returned to the Board for further consideration of the 
appeal.

Other issue

The Board notes that in his August 1997 notice of 
disagreement the veteran expressed disagreement with the RO's 
proposed action of reducing his VA compensation for failure 
to provide certification of full time attendance for his 
dependent son.  Prior to the actual reduction in the 
compensation the veteran submitted the required evidence, and 
his compensation was not reduced.  Because the issue was 
resolved, the Board finds that no further action pertaining 
to that issue is required.  38 C.F.R. § 19.26 (2001).


FINDING OF FACT

The preponderance of the competent and probative evidence of 
record demonstrates that the veteran does not have a 
currently diagnosed dental disorder that is related to an in-
service disease or injury.



CONCLUSION OF LAW

A dental disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.381, 3.382, 3.149, 17.123 (1995); 38 
C.F.R. §§ 3.303, 3.381, 17.161 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he incurred an injury to a lower 
incisor in 1990 or 1991, while in service, that resulted in 
an infection and treatment by a root canal following his 
separation from service.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
appellate courts.  The Board must also consider and discuss 
all applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991); see Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999); 38 C.F.R. § 19.7.  Given these 
requirements, the Board will review the relevant evidence of 
record and the pertinent laws and regulations, and then 
analyze the evidence in terms of the controlling law.

In the interest of clarity, the Board will initially set out 
the factual background of this case.  The relevant law and 
regulations will then be briefly described.  Finally, the 
Board will analyze the veteran's claim and render a decision.


Factual Background

The veteran's service medical records make no reference to 
him having incurred any trauma to the mouth or teeth.  He did 
suffer multiple injuries due to sports activities, including 
basketball and football, but no injuries to the teeth or 
mouth are documented.  Although a dental chart was not 
completed when he entered service in July 1972, a chart 
completed in September 1972 documented multiple missing 
teeth, excluding the lower incisors.  He received extensive 
dental treatment throughout his twenty years of military 
service, including fillings, the construction of partial 
dentures for the multiple missing teeth, and the treatment of 
periodontal disease.  A fractured molar was repaired in 
January 1982.  He complained of rotation of one of his lower 
canine teeth in November 1986, which he attributed to tissue 
grafts taken to repair damage done elsewhere in the mouth by 
periodontal disease.  The dentist told him that the tissue 
grafts had not caused rotation of the tooth.

The veteran initially claimed entitlement to VA compensation 
benefits in October 1992, shortly after he retired from 
service.  At that time he did not report having incurred an 
injury to the mouth or teeth while in service.  In an April 
1996 statement the veteran's representative indicated that 
the veteran was claiming entitlement to service connection 
for a dental condition, but did not otherwise describe the 
condition or any relevant circumstances related to service.  
The veteran did not provide any specific contentions in his 
August 1997 notice of disagreement or January 1998 
substantive appeal.

During an April 1998 hearing before an RO Hearing Officer the 
veteran testified that he incurred trauma to a lower incisor 
by being hit by another player's elbow while playing 
basketball in 1990 or 1991.  He stated that the blow to the 
mouth had caused the loosening of two teeth, but he still had 
the teeth.  He also stated that following service he had 
gotten an infection in one of the teeth, and had to have a 
root canal treatment performed.  He also testified that the 
area of the tooth he was claiming had been treated by skin 
grafts for periodontal disease while in service.  During the 
hearing the veteran's representative stated that he had 
reviewed the service medical records and found no evidence of 
trauma to the teeth or mouth, which the veteran acknowledged, 
although there was evidence of trauma to other parts of his 
body incurred while the veteran was playing basketball.  

The RO requested any records of dental treatment from the VA 
medical center (MC) designated by the veteran.  No records of 
dental treatment were found.

Relevant Law and Regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131 (West 1991 and 
Supp. 2001).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).
Service connection - dental disabilities

The Board notes as a preliminary matter that the veteran 
initially claimed entitlement to service connection for a 
dental disorder in April 1996.  Subsequent to the initiation 
of his claim, the regulations pertaining to entitlement to 
service connection for dental disabilities were revised in 
terms of the types of dental disabilities for which service 
connection could be established.  Because his claim has been 
pending since April 1996, he is entitled to the application 
of the version of the regulations that is more favorable to 
him.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  VAOPGCPREC 3-00.

According to the regulations in effect in April 1996, each 
missing or defective tooth and each disease of the investing 
tissue were to be considered separately, and service 
connection could be granted for disease or injury of 
individual teeth and of the investing tissue, shown by the 
evidence of having been incurred in or aggravated during 
service.  Pre-existing dental disorders were not to be found 
to have been aggravated by service merely because treatment 
was received during service.  As to each non-compensable 
service-connected dental condition, a determination was to be 
made as to whether it was due to combat wound or other 
service trauma, or whether the veteran was a prisoner of war.  
Salivary deposits, malposed teeth with no pathology shown, 
extraction of third molars in the absence of disease 
following a reasonable period of service, and gingivitis were 
not to be service connected.  Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not disabling conditions, and could be considered service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient treatment pursuant to 
38 C.F.R. § 17.120 (now 38 C.F.R. § 17.160).  38 U.S.C.A. 
§ 1712 (West 1991); 38 C.F.R. §§ 3.381, 3.382, 4.149 (1995).

The regulations were revised in June 1999.  See Service 
Connection of Dental Conditions for Treatment Purposes, 54 
Fed. Reg. 30,393 (June 8, 1999) [codified at 38 C.F.R. 
§§ 3.381, 4.149].  With the amendment the reference in 
38 C.F.R. § 3.149 (1995) regarding the disabilities for which 
compensation benefits were precluded was eliminated, and 
nearly identical language entered in 38 C.F.R. § 3.381(a) 
(2001).  Section 3.381 continued to require a determination, 
when applicable, of whether the dental condition was due to 
combat or other service trauma, and whether the veteran had 
been a prisoner of war.  Section 3.381 was also revised to 
provide that dental conditions could be service connected for 
treatment purposes if they were shown in service after a 
period of 180 days.  In addition, all of 38 C.F.R. § 3.382 
(1995), which allowed for the establishment of service 
connection for Vincent's disease and/or pyorrhea, was 
eliminated.  The end result is that service connection for 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment, if 
they are manifested after 180 days of service, in accordance 
with 38 C.F.R. § 17.161 (2001).

Veterans having a service-connected compensable dental 
disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function (Class I).  Veterans having a 
service-connected non-compensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected non-compensable condition or disability (Class 
II(a)).  38 U.S.C.A. § 1712 (West 1991); 38 C.F.R. § 17.123 
(1995); 38 C.F.R. § 17.161 (2001).  For the purposes of 
determining whether a veteran has Class II (a) eligibility 
for dental care under 38 C.F.R. § 17.123 (1995) or 38 C.F.R. 
§ 17.161 (2001), the term "service trauma" does not include 
the intended effects of treatment provided during service.  
VAOPGCPREC 5-97.

Both the original and the revised versions of the regulations 
provide for the grant of service connection for any dental 
condition that resulted from combat or other service trauma.  
38 C.F.R. § 3.382 (1995); 38 C.F.R. § 3.381 (2001).  Because 
the veteran has asserted that his claimed disorder is the 
result of trauma, the Board finds that neither the original 
or the revised version of the regulations is more favorable 
to the veteran.  VAOPGCPREC 3-00.

Analysis
Preliminary Matter - the VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The  VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims. 

Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development has proceeded in accordance with the 
provisions of the law and regulations.

(i.) The former well grounded claim requirement

The RO denied entitlement to service connection for a dental 
condition in August 1996 by finding that the claim was not 
well grounded.  The VCAA eliminated the concept of a well 
grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. (2000) in which the Court held 
that VA could not assist in the development of a claim that 
was not well grounded.  

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), The United States Court of Appeals for 
Veterans Claims (Court) (formerly the U.S. Court of Veterans 
Appeals) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

This case was remanded to the RO by the Board in January 2001 
in order for the RO to determine VA's duty to assist in the 
first instance and to adjudicate the substantive merits of 
the claim for service connection.  After notifying the 
veteran of the evidence needed to substantiate his claim, in 
the January 2002 supplemental statement of the case the RO 
denied service connection for a dental condition based on the 
substantive merits of the claim.  The veteran was given the 
opportunity to submit evidence and arguments in response.  
The Board finds, therefore, that it can consider the 
substance of the veteran's appeal without prejudice to him.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  

The Board will apply the current standard of review in 
evaluating the veteran's claim below.


(ii.) Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The RO informed the veteran of the evidence needed to 
substantiate his claim in May 1996, April 1998, and May 2001.  
The RO provided the veteran a statement of the case in 
January 1998 and supplemental statements of the case in 
October 1998 and January 2002.  In those documents the RO 
informed the veteran of the regulatory requirements for 
establishing service connection for a dental condition, and 
the rationale for not granting service connection.  

The RO Hearing Officer informed the veteran during the April 
1998 hearing that he needed to submit medical evidence 
showing that he currently had a dental condition due to an 
in-service disease or injury, and the Hearing Officer 
notified the veteran of that requirement in the April 1998 
notice.  Adjudication of his appeal was delayed in order to 
allow him time to submit the requested evidence, but no 
additional evidence was presented.  

This case was remanded to the RO in January 2001 to give the 
RO the opportunity to determine whether the requirements of 
the VCAA had been fulfilled.  In conjunction with that 
remand, in the May 2001 notice the RO informed the veteran of 
the provisions of the VCAA, and instructed him to identify 
any medical care provider who had treated him for a dental 
condition since his separation from service.  The veteran did 
not respond to that notice.  

The veteran's representative has been provided the claims 
file for review on multiple occasions, and did not indicate 
that the veteran had any additional evidence to submit.  
Indeed, in April 2002 the veteran's accredited representative 
observed that the veteran "was given every opportunity to 
present evidence on his own behalf."  The RO notified the 
veteran each time his case was sent to the Board, and 
informed him that any additional evidence that he had should 
be submitted to the Board.  The Board finds, therefore, that 
VA has fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim.

(iii.) Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.

The RO has obtained the veteran's service medical records and 
requested the VA treatment records he identified; no records 
could be located.  The RO informed the veteran in the January 
2002 supplemental statement of the case that the claimed 
records could not be located, pursuant to the VCAA.  The 
veteran did not respond.  

The veteran presented hearing testimony before the RO Hearing 
Officer in April 1998.  The veteran has not indicated the 
existence of any other evidence that is relevant to his 
appeal.  

In a claim for compensation benefits, the duty to assist 
includes providing a VA medical examination or obtaining a 
medical opinion if VA determines that such an examination or 
opinion is necessary to make a decision on the claim.  The 
veteran has not been provided a VA medical examination in 
order to determine whether he currently has a dental 
condition that is related to an in-service disease or injury.  
For reasons expressed immediately below, the Board concludes 
that under the particular circumstances presented in this 
case, it is not necessary to schedule the veteran for a VA 
dental examination and/or to obtain the opinion of a dentist.  

A medical opinion that is based on the veteran's reported 
history is of no probative value.  Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  In addition, a current diagnosis of 
disability that is based on the veteran's report of having 
incurred trauma in service, without contemporaneous evidence 
of such trauma, is not probative.  Grover v. West, 12 Vet. 
App. 109 (1999).  

Given the absence of any reference in the veteran's service 
medical records to dental trauma during service, and the lack 
of medical evidence documenting any complaints or clinical 
findings pertaining to a dental condition since his 
separation from service, any current medical opinion would of 
necessity be based on the veteran's own statements.  Referral 
of this case for a VA examination or opinion as to the 
etiology of the veteran's dental problems would in essence 
place the examining dentist in the role of a fact finder. 
This is the Board's responsibility.  In other words, any 
opinion which links the veteran's claimed dental problems to 
trauma sustained in service  would necessarily be based 
solely on the veteran's uncorroborated assertions.  The Court 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account of a claimant is of 
no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  Because 
any such medical opinion would be of no probative value, the 
Board finds that remand of the case to obtain a medical 
examination or opinion would be a useless exercise.    

The Board concludes that all relevant data has been obtained 
for determining the merits of the veteran's claim and that no 
reasonable possibility exists that any further assistance 
would aid the veteran in substantiating the claim.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).
Discussion

In order to establish service connection for the claimed 
dental disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The veteran contends that he incurred a blow to the mouth in 
1990 or 1991, resulting in loosening of one of his lower 
incisors.  He contends that the loosening of the tooth caused 
him to develop an infection in the tooth that required root 
canal treatment following his separation from service.  

It is not clear from the information of record whether the 
veteran is seeking compensation benefits for the claimed 
injury or service connection for treatment purposes only.  
Regardless, a claim for service connection requires medical 
evidence showing that the veteran currently has the claimed 
disability.  See, e.g., Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  The veteran's claim is not supported by 
competent medical evidence showing that he currently has a 
dental condition in a lower incisor.  The RO tried to obtain 
the records of the VA treatment the veteran purportedly 
received, but no records of such treatment were located.  The 
veteran was notified of the RO's inability to obtain the 
treatment records, and did not provide any alternative source 
for documenting the condition treated following his 
separation from service.

In short, for the reasons stated above item (1) above, 
current disability, has not been satisfied.

With respect to item (2), in-service incurrence, the evidence 
does not reflect that the veteran served in combat, and the 
veteran does not appear to so contend.
In addition, the service medical records do not indicate that 
the veteran incurred trauma to any tooth while in service.  
He received extensive dental treatment throughout service, 
but the dental treatment records do not show that he incurred 
any trauma to the mouth or teeth. 

The veteran complained of rotation of a lower canine tooth in 
November 1986, which he attributed to the treatment he had 
received for periodontitis, but the dentist told him that the 
slight rotation was not due to dental treatment.  In any 
event, dental treatment cannot constitute "trauma" for the 
purpose of establishing service connection for a dental 
condition.  VAOPGCPREC 5-97.  

The veteran in essence contends that he sustained dental 
trauma while participating in sports during service.  His 
service medical records indicate that the veteran did indeed 
suffer a number of injuries while participating in sports 
activities, but the records do not indicate that he suffered 
any injury to the mouth or teeth.  The Board places greater 
weight of probative value on the contemporaneous service 
medical records than it does on the veteran's recollections, 
which were made several years
Later in conjunction with his claim for monetary benefits.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[although the Board must take into consideration the 
veteran's statements, it may consider whether self-interest 
may be a factor in making such statements].  The Board finds, 
therefore, that the veteran's assertion of having incurred a 
blow to the mouth resulting in loosening of a lower incisor 
carries less weight that the negative service records.  See 
also Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) 
[the Board is entitled to discount the credibility of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence].  

Furthermore, the veteran's assertion that the loosening of 
the tooth caused him to develop an infection in the tooth 
that required root canal treatment is not probative because 
as a lay person without specialized training the veteran is 
not competent to provide evidence of the etiology of a 
medical disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(2) 
["competent lay evidence" means any evidence not requiring 
specialized education, training or experience].

In the absence of items (1) and (2), item (3), nexus 
evidence, is necessarily missing.  No medical or dental 
provider has opined that an current dental disability is the 
result of trauma sustained during the veteran's service.

In summary, the Board has reviewed the veteran's service 
medical records and finds that trauma to the mouth or teeth 
was not incurred in service.  Furthermore, the veteran has 
not presented any probative medical evidence showing that he 
currently has a dental condition that is related to an in-
service disease or injury.  For these reasons the Board finds 
that the preponderance of the credible and probative evidence 
demonstrates that the veteran did not sustain trauma to the 
mouth or teeth while in service that resulted in a dental 
condition for which service connection can be established.


ORDER

Entitlement to service connection for a dental disorder is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

